DETAILED ACTION
First Office Action with respect to claims 1-34.  Claims 1, 11, 19 and 27 are independent. This application is a continuation of application PCT/CN2018/106316 filed 09/18/2018 which claims priority to Chinese application filed 09/25/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2017/0208491 A1
Xu et al. 
07-2017
US-2018/0279168 A1
Jheng et al.
09-2018
3GPP TS 32.422 V15.0.0
TS32.422
09-2017



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-34 are rejected under 35 U.S.C. 103 as being un-patentable over Xu (2017/0208491) in view of TS32.422.

Regarding claim 1, Xu discloses – A user equipment tracing method, comprising: receiving, by a master base station, a request message from a core network device, wherein the request message requests the master base station to initiate trace for user equipment (UE) (Step 1, fig.4 MDT Activation) and sending, by the master base station, a first message to a secondary base station, wherein the first message carries first instruction information, and the first instruction information instructs the secondary base station (Step 2, fig.4 SeNB Addition OR Modification Request with MDT Configuration) to trace the UE. (Step 4, fig.4 MDT data collection) (eNB may then provide the collected measurements to a Trace Collection Entity (TCE)) [0068, 0077-0078] and Figs. 1, 4 & 5.
Xu discloses techniques for trace session activation (Fig. 1) as was known and described in the 3GPP standards including TS32.422 but for when a UE has dual connectivity ability with a master and secondary base station.  It would have been obvious to one of ordinary skill in the art to have used the known standards for trace/MDT measurements and data collection. For example, TS32.422 teaches Trace Session activation / deactivation for Trace and MDT in Section 4. See Figure 4.1.1.6a.1 and related steps. Trace control and configuration parameters of the Trace Session are received in the Trace Session activation message and includes Trace depth, Trace Reference (Trace ID   5.6) , TCE address, etc. (4.1.1.7).  Xu also references 3GPP TS 

Regarding claim 2, Xu discloses the first instruction information comprises at least one of: a trace identifier; an interface-to-trace indication, used to instruct to trace the UE on a specified interface; a trace depth indication; a trace collection entity IP address; or configuration information for minimization of drive tests. (instructing the second network node to collect the second minimization-of-drive-test data comprises transmitting a minimization-of-drive-test configuration information in an Addition Request message, a Modification Request message, or an X2 message. [0008, 0010] (Step 2, fig.4 SeNB Addition OR Modification Request with MDT Configuration)

Regarding claim 3, Xu discloses the specified interface comprises at least one of: an S1 interface, an X2 interface, a Uu interface, an Xn interface, an NG interface, or an F1 interface. (instructing the second network node to collect the second minimization-of-drive-test data comprises transmitting a minimization-of-drive-test configuration information in an Addition 

Regarding claim 4, Xu discloses sending, by the master base station, a second message to the secondary base station, wherein the second message carries second instruction information, and the second instruction information comprises a trace deactivation instruction that instructs the secondary base station to deactivate the trace for the UE. (Step 9, fig.4 MDT deactivation)

Regarding claim 5, TS32.422 teaches and/or suggests the second instruction information comprises at least one of a trace identifier corresponding to the trace deactivation instruction or a deactivation cause. (Section 4. See Figure 4.1.1.6a.1 and related steps and a trace Session activation message includes Trace depth, Trace Reference (Trace ID   5.6) , TCE address, etc. (4.1.1.7).

Regarding claim 6, Xu discloses receiving, by the master base station, a third message from the secondary base station, wherein the third message carries third indication information, and the third indication information is used to indicate a trace start failure that the secondary base station fails to start tracing the UE. Xu at (Step 9, fig.4 MDT deactivation) and TS32.422 Trace failure notification at p. 146.

Regarding claim 7, TS32.422 teaches and/or suggests the third indication information comprises: at least one of a trace identifier corresponding to the trace start failure or a trace start failure cause. message and includes Trace depth, Trace Reference (Trace ID   5.6) , TCE address, 

Regarding claim 8, Xu discloses receiving, by the master base station, a trace result for the UE that is from the secondary base station (Step 5, fig.5 MDT data) and sending, by the master base station, a fourth message to a target server, wherein the fourth message comprises at least one of the trace result of the secondary base station for the UE or a trace result of the master base station for the UE. (Step 7, fig.5 Trace record to TCE)

Regarding claim 10, Xu discloses UE is connected to both the master base station and the secondary base station. (invention can be utilized while performing dual connectivity) [0066, 0072] and Fig. 3.

Regarding claim 11, the analysis used for claim 1 applies as the claims contain similar features. Also, see UE at Figs. 15 & 16.
Regarding claim 12, the analysis used for claim 2 applies.
Regarding claim 13, the analysis used for claim 3 applies.
Regarding claim 14, the analysis used for claim 4 applies.
Regarding claim 15, the analysis used for claim 5 applies.
Regarding claim 16, the analysis used for claim 6 applies.
Regarding claim 17, the analysis used for claim 7 applies.
Regarding claim 18, the analysis used for claim 8 applies.

Regarding claim 20, the analysis used for claim 2 applies.
Regarding claim 21, the analysis used for claim 3 applies.
Regarding claim 22, the analysis used for claim 4 applies.
Regarding claim 23, the analysis used for claim 5 applies.
Regarding claim 24, the analysis used for claim 6 applies.
Regarding claim 25, the analysis used for claim 7 applies.
Regarding claim 26, the analysis used for claim 8 applies.

Regarding claim 27, the analysis used for claim 1 applies as the claims contain similar features. Also, see secondary base station at 
Regarding claim 28, the analysis used for claim 2 applies.
Regarding claim 29, the analysis used for claim 3 applies.
Regarding claim 30, the analysis used for claim 4 applies.
Regarding claim 31, the analysis used for claim 5 applies.
Regarding claim 32, the analysis used for claim 6 applies.
Regarding claim 33, the analysis used for claim 7 applies.
Regarding claim 34, the analysis used for claim 8 applies.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (2017/0208491) in view of TS32.422 and further in view of Jheng (2018/0279168).


Xu doesn’t explicitly disclose that the secondary base station is an New Radio (NR) base station; or wherein both the master base station and the secondary base station are an New Radio (NR) base station.
In an analogous art, Jheng discusses the 5G NR configurations with control units and distributed units that perform the functions of earlier 3GPP wireless versions including trace. [0029, 0047] and Figs. 4 & 12.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have applied the Xu invention in a further developed system such as described in Jheng. The Modification of Xu with Jheng would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2016/0255525 A1
Li et al.
09-2016
US-2015/0109939 A1
Schmidt et al.
04-2015
US-9,467,887 B2
Feng et al.
10-2016







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643